     Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 1 of 17 PageID #: 1662




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JEFFREY E. CRUMP                                                                       PLAINTIFF

V.                                                   CIVIL ACTION NO.: 1:19-CV-109-SA-DAS

AETNA                                                                                DEFENDANT

                           ORDER AND MEMORANDUM OPINION

       Jeffrey E. Crump initiated this action on June 4, 2019, by filing his pro se Complaint [1]

against Aetna, seeking an extension of his long-term disability (“LTD”) benefits pursuant to 29

U.S.C. § 1132(a)(1)(B) of the Employee Retirement Income Security Act (“ERISA”). The

Defendant filed a Motion for Summary Judgment [34] on June 1, 2020. The Plaintiff did not

respond to the Motion [34], and the time to do so has now passed. The Court is prepared to rule.

                                 Factual and Procedural History

       The Plaintiff was employed with the United Parcel Service, Inc (“UPS”) as a driver. The

Defendant, Aetna, is an insurance company which supplied UPS with a Group Insurance Policy

that insured UPS’s long-term disability plan (“LTD plan”). The Plaintiff’s participation in the LTD

plan became effective on January 1, 2013, as part of his employment with UPS. Thereafter, on or

about December 5, 2013, the Plaintiff was involved in a work-related accident, whereby he fell

from a truck trailer and sustained a right comminuted tibial plateau fracture with extension into

the right tibial shaft. In layman’s terms, this is an injury involving a fracture, crack, or break in

what the general public would commonly refer to as the shin bone.

       The next day, the Plaintiff underwent surgery to attempt to repair the damage. The surgery

proved to be more of a mitigation procedure as opposed to a repair. The same day, the Plaintiff

underwent a second surgery that involved hardware removal, debridement (surgical term for
       Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 2 of 17 PageID #: 1663




cleaning), and installation of an antibiotic drug delivery implant. The surgeon who performed the

procedures, Dr. Karl Van Osten III, kept surgical notes which indicated that the Plaintiff’s leg

“looked very good clinically other than varus alignment,”1 and was negative for any alarming post-

operation indicators. In August 2014, about eight months after the surgeries, the Plaintiff returned

to Dr. Van Osten who determined that the leg was exhibiting a significant varus deformity, or in

other words, an excessive bow-leg. An x-ray during that visit confirmed that the knee had

experienced post-traumatic bone changes during the healing process. However, because of the

relatively good mobility of the knee and intact neurological status of the foot, Dr. Van Osten

advised that the Plaintiff could engage in primarily seated work.

          In September 2014, Aetna started reviewing the Plaintiff’s LTD claim application, and he

was approved for LTD benefits, retroactively becoming effective on June 5, 2014. The Plaintiff

remained under the care of Dr. Van Osten during this time. By December of 2014, the Plaintiff

was “doing great” and was able to walk for exercise in thirty-minute intervals multiple times per

week. [32]. Despite these physical improvements, the injury took a psychological toll on the

Plaintiff. He began treatment with psychiatrist Dr. Chika Iwueke and reported that he felt

depressed and also experienced flashbacks and nightmares pertinent to his injury. The Plaintiff

was diagnosed with depression and PTSD. Consequentially, he was prescribed medication to

improve his psychological condition. He remained under the care of Dr. Iwueke for a prolonged

period of time, and his depression and nightmares lessened while under her care.

          On February 10, 2015, at the request of Dr. Van Osten, the Plaintiff underwent a functional

capacity exam (“FCE”) conducted by registered occupational therapist (“OTR”) Tanya Steen. The

FCE revealed that the Plaintiff’s minimal overall level of work fell within the medium range. It



1
    A varus alignment is what the general public would refer to as a “bow-leg.”

                                                      2
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 3 of 17 PageID #: 1664




further stated that the “client is able to tolerate medium level of work for the 8-hour day/40-hour

week.” [32]. The FCE also noted discrepancies in the Plaintiff’s reported function and observed

functional performance. For example, while the Plaintiff was purportedly reliant on his cane, the

OTR found no clinical basis that would require the cane to perform tasks. Furthermore, according

to the results of the FCE, the Plaintiff did not display any behavioral issues with pain or complain

of any subjective pain to the OTR.

       In the latter part of April 2015, Aetna received records from the Plaintiff’s counselor, Dr.

Palmer, and medical records from Dr. Iwueke. Dr. Palmer’s records indicated that the Plaintiff was

exhibiting normal mood, affect, speech, thought process, and eye contact during each of four

sessions conducted between March and April 2015. Subsequently, during a visit with Dr. Iwueke

in May 2015, the Plaintiff reported improved symptoms which were attributed to his medication

regimen.

       Subsequently, on May 4, 2015, Aetna received an internal health behavioral review which

was performed by Christina Pate. In sum, Ms. Pate found that Dr. Iwueke’s findings did not support

ongoing disability. Additionally, Aetna received updated records from Dr. Van Osten from May

28, 2015, which indicated the Plaintiff exhibited normal range of motion in his knee and that his

foot was neurologically intact.

       According to the Defendant, the Plaintiff’s documented improvements are relevant because

the LTD benefits were not intended to last indefinitely. The Policy itself provided in relevant part,

that in order to qualify for benefits, the Plaintiff must meet a “Test of Disability.” The “Test of

Disability” was based on two different standards depending on how long the claimant had been

receiving benefits. Specifically, the Policy provides that a claimant qualifies for LTD benefits for

an initial period of 24 months if they cannot perform the material duties of their own occupation



                                                 3
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 4 of 17 PageID #: 1665




and their earnings are the same or less than earnings prior to the disability. After this 24-month

period expires, the “Test of Disability” changes to a higher standard of whether the claimant can

work at “any reasonable occupation.” In order to continue receiving benefits after the initial 24-

month period, the claimant must show that they are unable, solely because of the illness of injury,

to complete the tasks of any reasonable occupation that would yield income of at least 60% of their

pre-disability income.

       On October 6, 2015, Aetna advised the Plaintiff that it was reviewing whether he would

continue to qualify for LTD benefits beyond the initial 24-month period, which was set to expire

in June 2016. Three weeks later, Aetna received updated medical records which included the

results of a mental status examination conducted by Dr. Iwueke. The examination found that the

Plaintiff exhibited normal speech, linear and logical thought content, no abnormal thoughts, intact

associations, fair judgment, intact memory, fair attention span and knowledge and full affect. Then

in February 2016, Aetna received medical records from Worklink Clinic which detailed an

evaluation conducted by Dr. John White, Jr. The evaluation concluded that the Plaintiff could

return to modified work as there were no restrictions in lifting, standing, walking, or sitting.

       On April 27, 2016, the Plaintiff was referred by Aetna for an internal complex triage to

assess his ability to sustain seated work activity. An Aetna medical director, Dr. Brodie,

determined that the Plaintiff could participate in seated activities and there were no restrictions in

his upper extremities. The day after the internal complex triage, Aetna inquired with Dr. Van Osten

on whether he agreed with Dr. Brodie’s findings. Dr. Van Osten stated that he believed the Plaintiff

could return to work full-time so long as it had a sedentary physical demand level.

       Once the Plaintiff’s ability to engage in work with a sedentary physical demand level was

established, on May 13, 2016, Aetna referred his LTD claim for a transferrable skills analysis



                                                  4
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 5 of 17 PageID #: 1666




(“TSA”) to determine the availability of jobs that met the Plaintiff’s skills, physical ability, and

the Policy’s wage-earning requirement. The TSA revealed a myriad of potential sedentary

occupations that were located within the Plaintiff’s labor market. Within those results were four

potential jobs that would allow for work breaks and seating at a chair that was ergonomically

correct. The four highlighted occupations from the TSA were: (1) taxicab starter; (2) repair order

clerk; (3) assignment clerk; and (4) and surveillance-system monitor. All four of these jobs met

the Policy’s requisite wage-earning requirement (60% of the Plaintiff’s earnings prior to the

disability) and were in the Plaintiff’s labor market.

       The medical evidence conflated with the vocational evidence led Aetna to ultimately

terminate the Plaintiff’s LTD benefits through a letter dated May 17, 2016. The termination was

accompanied by Aetna’s acknowledgment that while the Plaintiff could not return to his heavy

level occupation, he could not demonstrate that he was disabled from any reasonable occupation,

as was required for benefits to continue beyond the initial 24-month period.

       On March 29, 2017, the Plaintiff filed an internal appeal of Aetna’s decision to terminate

his benefits. The appeals process is an internal process conducted by Aetna, which requires that

the claimant complete a form explaining the reasons that the claimant believes the decision was

incorrect. It also allows the claimant to provide any additional documentation that should be

considered.

       As part of the comprehensive review of the Plaintiff’s benefits during the appeal, Aetna

received additional, updated, and thorough medical records from Dr. Iwueke. These records

included documentation of the Plaintiff’s visits through the entirety of 2016. While the reports

indicated that the Plaintiff self-reported worsening symptoms, such as nightmares and anxiety, the

reports also contained results of multiple mental status examinations throughout 2016 that showed



                                                  5
     Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 6 of 17 PageID #: 1667




cognitive processes that were linear and logical, fair judgment, fair attention span, and normal

speech. The records also indicate that during that time, the Plaintiff declined a medication increase

and conveyed that the therapy had been effective. He reported improvement, less irritability, and

that he was being active by mowing his lawn weekly. The mental status examinations further

showed that the Plaintiff was oriented to person, place, and time.

         Aetna also obtained from Dr. Moore, a family medicine physician, additional medical

records reflecting visits from 2016 and 2017. In sum, during the visits with Dr. Moore, the Plaintiff

did not complain about leg pain and denied any symptoms of depression or anxiety. Furthermore,

Dr. Moore noted that the Plaintiff did not exhibit any physical manifestations of anxiety,

depression, or agitation upon examination. Dr. Moore opined that the Plaintiff’s mental health was

stable on his medicine regimen.

         In order to make an informed decision on whether to grant or deny the Plaintiff’s appeal of

the termination of LTD benefits, Aetna referred the medical records to Reliable Review Services

(“RRS”), a third-party medical review company. Subsequently, in connection with their

submission to RRS, Aetna received a report in June 2017 prepared by Dr. Behzad Emad. Dr. Emad

confirmed that from the time of injury through August 2014 that the Plaintiff could not perform

any tasks. However, he further opined that, by February 10, 2015, the Plaintiff could sit unlimited,

stand or walk with a cane up to 1 hour at a time multiple times daily. Dr. Emad’s report also stated

the Plaintiff could reach above his shoulders unrestricted at desk level, and had carrying, lifting,

pushing, and pulling ability. Furthermore, Dr. Emad concluded that there was no medical evidence

as of May 29, 2015 to support that the Plaintiff continued to suffer functional impairment at any

level.




                                                  6
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 7 of 17 PageID #: 1668




       The RRS referral also yielded a June 8, 2017 report prepared by psychologist Dr. Avila

Steele which addressed the Plaintiff’s mental health. Dr. Steele opined that the medical evidence

failed to establish psychiatric functional impairment from the date of the accident to the date of

the report’s preparation. She also stated in her report that the medical records showed that the

outpatient psychiatry and therapy had been effective, and it was noteworthy that the Plaintiff never

had to be committed to an inpatient psychiatric care facility.

       On June 16, 2017, Aetna sent copies of Dr. Emad’s report to the Plaintiff’s personal doctors

and requested that they give any relevant information that could supplement the report. Similarly,

Aetna sent a letter requesting Dr. Iwueke to review Dr. Steele’s report. Thus, the Plaintiff’s

personal doctors had the opportunity to supplement, contextualize, or refute any of the findings of

the third-party review’s findings on both the physical and psychological front. Aetna gave them

all two weeks to respond, but none of the Plaintiff’s personal medical providers responded. Thus,

in a letter on July 14, 2017, Aetna wrote the Plaintiff to inform him that it was upholding its

decision to terminate his benefits and his appeal was denied. Aetna detailed how the updated

medical evidence conflated with Dr. Emad’s and Dr. Steele’s review helped them reach this

decision. This was further supported by the TSA’s four alternative sedentary occupations available

to the Plaintiff in his work market at the requisite wage level. Aetna therefore determined that the

Plaintiff was not disabled from any reasonable occupation and upheld their June 5, 2016

termination of the LTD benefits.

       As a last-ditch effort, the Plaintiff submitted a second appeal, by way of a letter dated July

21, 2017. The Plaintiff’s letter stated that he would be submitting additional documentation in

support of his second appeal. Subsequently, in what appeared to be a showing of good faith, Aetna

granted an extension to the Plaintiff to allow him to submit the documentation and placed the



                                                 7
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 8 of 17 PageID #: 1669




review on hold through October 16, 2017. After receiving no supporting documents, Aetna again

referred the Plaintiff’s records to a third-party medical review company, but this time to University

Disability Consortium (“UDC”). The result of Aetna’s submission to UDC was a report generated

by consulting neurologist Dr. Maha Younes. Dr. Younes did concede that the Plaintiff had

symptoms of PTSD and depression. Notwithstanding, Dr. Younes opined that there was not

objective evidence to support that the Plaintiff had a cognitive impairment and that the treatment

the Plaintiff received did not indicate that the Plaintiff had severe psychiatric symptoms. Dr.

Younes’ conclusion corroborated Dr. Steele’s in that the medical records did not show that the

Plaintiff suffered from psychiatric symptoms so severe as to cause functional impairment.

       As part of the independent medical review by UDC, Aetna also received a report prepared

by Dr. Paul Medrek, a board-certified doctor in occupational medicine. In rendering his

conclusions, Dr. Medrek attempted to contact Dr. Van Osten multiple times but never made

contact. Dr. Medrek reviewed the Plaintiff’s medical records and concluded that they did not

support a finding of less than sedentary work capacity as of June 5, 2016.

       Aetna delayed rendering its decision and submitted Dr. Younes report to Dr. Iwueke on

December 18, 2017. After two weeks with no response from Dr. Iwueke, Aetna rendered its appeal

decision, upholding its determination that the Plaintiff could perform sedentary work on a full-

time basis as of June 5, 2016. Aetna informed the Plaintiff of his right to sue under ERISA, and

this lawsuit, wherein the Plaintiff requests an extension of his LTD benefits, followed.

                                   Summary Judgment Standard

       Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and



                                                 8
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 9 of 17 PageID #: 1670




upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323, 106 S. Ct. 2548. The nonmoving party

must then “go beyond the pleadings” and “designate ‘specific facts showing that there is a genuine

issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted). In reviewing the evidence, factual

controversies are to be resolved in favor of the non-movant, “but only when both parties have

submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). When such contradictory facts exist, the Court may “not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Conclusory allegations, speculation,

unsubstantiated assertions, and legalistic arguments are not an adequate substitute for specific facts

showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759

(5th Cir. 2002); SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1997); Little, 37 F.3d at 1075.

                                      Analysis and Discussion

       In its Motion [34], the Defendant avers that this case should be dismissed because the

medical evidence shows that the Plaintiff cannot establish that his psychological and physical

conditions render him incapable of engaging in any reasonable occupation as required by the

Policy. As noted above, to have qualified for LTD benefits beyond the initial 24-month term, the

Plaintiff must have shown that he could not engage in any reasonable occupation, as defined by

the Policy. However, now that the benefits have been terminated, to succeed in this case, the



                                                  9
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 10 of 17 PageID #: 1671




Plaintiff must show that Aetna abused its discretion in the termination of his benefits. Atteberry v.

Mem’l-Hermann Healthcare Sys., 405 F.3d 344, 347 (5th Cir. 2005); Vega v. Nat’l Life Ins. Servs.,

Inc., 188, F.3d 287, 295 (5th Cir. 1999).

       When determining whether an administrator was justified in denying benefits under an

ERISA plan, the standard of review depends on whether the ERISA plan gives the administrator

discretion in construing the plan’s terms. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101,

111, 109 S. Ct. 948, 954, 103 L. Ed. 2d 80 (1989) (citing 3 W. Fratcher, Scott on Trusts § 187, p.

14 (4th ed. 1988)). When an ERISA plan does not vest the discretion in the administrator of the

plan, de novo review of the decision is necessary. Firestone Tire & Rubber Co., 489 U.S. at 101.

Alternatively, when an ERISA plan vests the discretion in the administrator, the administrator’s

decision will be upheld barring an abuse of discretion. Atteberry, 405 F.3d at 347; Vega, 188, F.3d

at 295. Here, the plan vests discretion in the administrator, Aetna.2 Therefore, the Court will

operate under the abuse of discretion standard of review.

       When making an abuse of discretion determination, courts can apply a two-part test.

Gosselink v. Am. Tel. & Tel., Inc., 272 F.3d 722, 726 (5th Cir. 2001). In employing the two-part

test, the Court must first determine whether the administrator’s decision to terminate benefits was

legally correct. Id. Second, if the Court determines that the administrator did not give the legally

correct interpretation to the policy, then the Court must determine whether the administrator

abused its discretion. Tolson v. Avondale Indus., Inc., 141 F.3d 604, 608 (5th Cir. 1998). However,

application of the two-step analysis in these cases is not an absolute rule. See Duhon v. Texaco,

Inc., 15 F.3d 1302, 1307 (5th Cir. 1994). “[T]he reviewing court is not rigidly confined to this two-

step analysis in every case.” Id. Therefore, the Court can bypass the legally correct determination


2
 “We shall have discretionary authority to determine whether and to what extent eligible employees and
beneficiaries are entitled to benefits.” [24].

                                                  10
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 11 of 17 PageID #: 1672




of the two-part test if it can more readily determine whether the administrator abused discretion in

denying the claim. Porter v. Lowe's Companies, Inc.'s Bus. Travel Acc. Ins. Plan, 731 F.3d 360,

364 (5th Cir. 2013) (citing Holland v. Int'l Paper Co. Ret. Plan, 576 F.3d 240, 246 (5th Cir. 2009)).

Thus, should the Court decide to bypass the legally correct prong of the analysis, it would

automatically make an abuse of discretion determination based on the evidence presented in the

record and the arguments of the parties. See Porter, 731 F.3d at 366.

       When applying the abuse of discretion standard, the Court should analyze “whether the

plan administrator acted arbitrarily or capriciously.” Salley v. E.I. DuPont de Nemours & Co., 966

F.2d 1011, 1014 (5th Cir. 1992) (citing Penn v. Howe-Baker Engineers, Inc., 898 F.2d 1096, 1100

(5th Cir. 1990)). Furthermore, if the Court determines that the plan administrator’s fiduciary

decision is not arbitrary or capricious and is supported by substantial evidence, then the decision

must prevail. Porter 731 F.3d at 364 (citing Ellis v. Liberty Life Assurance Co. of Bos., 394 F.3d

262, 273 (5th Cir.2004)). A decision is arbitrary only if “made without a rational connection

between the known facts and the decision or between the found facts and the evidence.” Meditrust

Fin. Servs. Corp. v. Sterling Chemicals, Inc., 168 F.3d 211, 215 (5th Cir. 1999) (citing Bellaire

Gen. Hosp. v. Blue Cross Blue Shield of Michigan, 97 F.3d 822, 828 (5th Cir. 1996)). “Substantial

evidence is more than a scintilla, less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Spenrath v. Guardian Life Ins.

Co. of Am., 564 F. App’x 93, 97 (5th Cir. 2014) (citing Ellis 394 F.3d at 273). Furthermore, when

reviewing the administrator’s decision, the Court need not go through a convoluted analysis; the

Court must only analyze whether the administrator’s decision “falls somewhere on a continuum

of reasonableness — even if on the low end.” Corry v. Liberty Life Assur. Co. of Bos., 499 F.3d

389, 398 (5th Cir. 2007) (citing Vega, 188 F.3d at 297).



                                                 11
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 12 of 17 PageID #: 1673




       The Court additionally notes that whenever an administrator of a plan determines both

eligibility and simultaneously pays the benefits out of its own pocket, an inherent conflict of

interest arises. See Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108, 128 S. Ct. 2343, 2346, 171 L.

Ed. 2d 299 (2008); see also Wittmann v. Unum Life Ins. Co. of Am., 793 F. App’x 281, 285 (5th

Cir. 2019). In such a circumstance, the reviewing court should consider that conflict of interest as

a factor in concluding whether abuse of discretion has occurred in the denial of benefits. Metro.

Life Ins Co., 554 U.S. 105 at 108. However, the weight that factor should be given “varies on a

case-by-case basis.” Wittmann v. Unum Life Ins. Co. of Am., 793 F. App’x 281 at 285 (citing Metro.

Life Ins Co., 554 U.S. 105 at 117-18; McCorkle v. Metro. Life Ins. Co., 757 F.3d 452, 459 (5th Cir.

2014)). Notwithstanding, the Plaintiff bears the burden of proving that the administrator arbitrarily

and capriciously denied the coverage. Spenrath, 564 F. App’x at 97.

       Here, as explained above, after the initial termination decision, the Plaintiff filed two

appeals. Because different evidence was available to Aetna when it made its determination at these

three stages, the Court will separately address the initial termination decision and the two

subsequent affirmations.

       A.      Initial Termination Decision

       The Plaintiff undoubtedly suffered some physical and mental hardship because of his injury

and, as a result, was granted LTD benefits starting in June 2014. However, as the facts show, Aetna

began to review the Plaintiff’s benefits in October 2015 pursuant to the “any reasonable occupation

standard” since the initial 24-month LTD benefits period was set to expire in June 2016. In

conducting this analysis, Aetna first analyzed updated medical records which it received from Dr.

Iwueke on October 27, 2015. These records indicated that the Plaintiff had participated in a mental

status examination which showed that he had normal speech, linear and logical thought content,



                                                 12
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 13 of 17 PageID #: 1674




no abnormal thoughts, intact associations, fair judgement, intact memory, fair attention span and

knowledge, and full affect. Second, Aetna received medical records in February 2016 from Dr.

John White who had conducted an evaluation on October 9, 2015. Said evaluation concluded that

while the Plaintiff could not drive commercially, kneel or squat, he could return to modified work.

Dr. White found no restrictions in lifting, standing, walking, or sitting even though orthotic

footwear was recommended. Thereafter, Aetna referred the Plaintiff’s medical records for the

internal complex triage to assess his ability to do seated work activity. Aetna’s medical director,

Dr. Brodie, reviewed the Plaintiff’s medical records and concluded that he could sustain seated

activities and was not restricted in his upper extremities. Thereafter, Dr. Van Osten affirmed Dr.

Brodie’s findings that the Plaintiff could return to any reasonable occupation full-time, with a

sedentary work capacity.

       After establishing a medical consensus of the Plaintiff’s sedentary functional capacity,

Aetna then conducted the TSA which yielded that there were a myriad of jobs the Plaintiff could

do. These included four sedentary occupations that were especially tailored to the Plaintiff’s needs

and met the requisite wage requirement. Therefore, taking the totality of the evidence into

consideration, Aetna terminated the LTD benefits.

       The Court exercises its discretion in foregoing the first prong of the two-part test used by

many courts in ERISA cases. See Porter 731 F.3d at 364; see also Duhon, 15 F.3d at 1307. The

Court does so because it finds that the evidence in the record, on its face, is enough to ascertain

whether an abuse of discretion occurred. See Porter 731 F.3d at 364. 3 Therefore, in reference to



3
  “[T]his court can bypass, without deciding, whether the determination was legally correct, and move
directly to whether the determination was an abuse of discretion.” Porter 731 F.3d at 366. The Court in
Porter went on to make its determination solely based on the record and arguments made by the parties
operating under the guise that the evidence “need only assure that the administrator’s decision fall
somewhere on the continuum of reasonableness.” Id. at 364.

                                                  13
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 14 of 17 PageID #: 1675




the initial termination decision, the question becomes whether Aetna’s decision was arbitrary and

capricious so as to constitute an abuse of discretion. Id. The Fifth Circuit has held that a decision

in this context is arbitrary if “made without a rational connection between the known facts and the

decision.” Meditrust Fin. Servs. Corp., 168 F.3d at 215 (citing Bellaire Gen. Hosp., 97 F.3d at

828). Here, multiple medical professionals all independently came to a consensus that the Plaintiff

was physically able to participate in sedentary work. In addition to the Plaintiff’s physical capacity

being rendered sedentarily capable, Dr. Iwueke’s updated medical records indicated that his

phycological condition was not so debilitated that he could not work in the sedentary range. At the

outset of Aetna’s review, the most recent mental status evaluation conducted by Dr. Iwueke

indicated that the Plaintiff exhibited normal speech, linear and logical thought content, no

abnormal thoughts, intact associations, fair judgment, intact memory, fair attentions pan and

knowledge and full affect. Notwithstanding, Dr. Iwueke’s prognosis on the cited mental status

evaluation was still major depression and PTSD. However, even taking Dr. Iwueke’s prognoses

into account, the Court finds that Aetna’s initial decision to terminate was not arbitrary or

capricious because it was based on a rational connection to the known facts. See Meditrust Fin.

Servs. Corp., 168 F.3d at 215.

       Although the Plaintiff’s Complaint [1] contains claims regarding his disability, and Dr.

Iwueke’s prognoses attempt to substantiate that claimed disability, it is well settled that Aetna does

not have a duty to give credit to unsubstantiated claims regarding disability. Schultz v. Progressive

Health, Life, & Disability Benefits Plan, 380 F. Supp. 2d 780, 787 (S.D. Miss. 2005) (citing

Gooden v. Provident Life & Accident Ins. Co., 250 F.3d 329, 334 (5th Cir.2001)). The medical

evidence, pertinent to both the Plaintiff’s physical and mental condition, supported that he had the

capacity for sedentary work levels. Additionally, the TSA found sedentary occupations at the



                                                 14
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 15 of 17 PageID #: 1676




requisite wage levels in his labor market. Having reviewed the substantial medical evidence that

was in Aetna’s possession, the Court finds that there was undoubtedly substantial evidence that a

reasonable person would agree Aetna’s decision was supported. See Spenrath, 564 F. App’x at 97;

see also Ellis, 394 F.3d at 273. Furthermore, the decision certainly “falls somewhere on a

continuum of reasonableness” and therefore the Court finds there was no abuse of discretion in the

initial termination. Corry, 499 F.3d at 398 (citing Vega, 188 F.3d at 297).

       B.      Subsequent Appeals

       The Court will next address whether Aetna’s decisions as to the Plaintiff’s appeals

constituted an abuse of discretion, in light of the new evidence that was presented. See Porter, 731

F.3d at 364 (holding the administrator’s decision should be supported by substantial evidence).

       In addressing the first appeal of the LTD benefits termination, the Court notes that

additional evidence was gathered by Aetna for the record. The appeal process allowed the Plaintiff

to submit any documentation he wished to support his claim for benefits. Aetna obtained additional

records from Dr. Iwueke that, as the facts suggest, claimed that the Plaintiff could not work because

of his depression and PTSD. There were also records obtained from family medicine doctor, Dr.

Moore. Dr. Moore’s records indicated that the Plaintiff did not exhibit physical pain and he denied

having depression during those visits. Aetna submitted these medical records to RRS for third-

party review. The Court notes that Aetna was not required to do so under the Policy. The RRS

review indicated that Dr. Iwueke’s findings were unfounded.

       In reference to the second appeal, the Plaintiff submitted no additional documentation.

However, in what appears to be a good faith effort to conduct a comprehensive review of the

records, Aetna again solicited the services of another third-party medical record review company,

UDC. The reports that resulted therein corroborated the RRS review from the first appeal. The



                                                 15
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 16 of 17 PageID #: 1677




conclusion of both third-party reviews, which were conducted completely independent of one

another, was effectively that the Plaintiff could not establish that he was disabled to the extent that

he could not perform any reasonable occupation. The Court finds that Aetna went over and above

what was necessary to give the Plaintiff the opportunity to supplement his alleged level of

disability. Thus, viewing the totality of the evidence, the inquiry becomes whether or not Aetna

acted arbitrarily and capriciously so as to constitute an abuse of discretion in upholding its decision

to deny benefits.

       Aetna allowed the Plaintiff to appeal their termination decision twice. Then, Aetna referred

the review of the Plaintiff’s medical records to two separate medical record reviewing companies.

Both reviews had effectively the same conclusions and affirmed that Aetna had made correct

decision in terminating the Plaintiff’s benefits because he could not meet the any reasonable

occupation standard as required by the Policy. The termination was, in the Court’s view, certainly

made with a rational connection to the known facts and the decision and also falls on the continuum

of reasonableness. See Corry, 499 F.3d at 398. The decision is furthermore supported by

substantial evidence. See Spenrath, 564 F. App’x at 97 (holding that substantial evidence in this

context is “more than a scintilla, less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion”). Therefore, the Court finds

that Aetna did not act arbitrarily or capriciously at any point in terminating the Plaintiff’s benefits.

       C.       Additional Consideration as to Conflict of Interest

       Lastly, as noted above, it is well-settled that an inherent conflict of interest exists when, as

here, a plan administrator also has discretion to terminate benefits. Metro. Life Ins Co., 554 U.S.

105 at 108. That dual role and the conflict of interest that arises thereof should be considered a

factor when determining whether an abuse of discretion has occurred. See id. at 113; see also



                                                  16
    Case: 1:19-cv-00109-SA-DAS Doc #: 37 Filed: 10/23/20 17 of 17 PageID #: 1678




Wittmann, 793 F. App’x 281 at 285. However, the weight that factor should be given “varies on

a case-by-case basis.” Wittmann, 793 F. App’x 281 at 285 (citing Metro. Life Ins Co., 554 U.S.

105 at 117-18; McCorkle, 757 F.3d at 459).

       There is no evidence that Aetna conducted itself in bad faith or with an intent to wrongfully

deny the benefits. Rather, it appears to the Court that Aetna went over and beyond what was

required of it, in order to give the Plaintiff every opportunity to make his case for the continuation

of his LTD benefits. After doing so, Aetna made its decision based on a general medical consensus

combined with the fact that sedentary employment options existed in the Plaintiff’s labor market

that met the requisite wage requirement. Although cognizant of the inherent conflict of interest,

the Court finds that it should be given little weight in this case.

                                             Conclusion

       The Court finds that Aetna is entitled to judgment as a matter of law. Therefore, the

Defendant’s Motion for Summary Judgment [34] is GRANTED. All claims are dismissed with

prejudice. This CASE is CLOSED.

       SO ORDERED this, the 23rd day of October, 2020.



                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE




                                                  17
